DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/715,845 filed 01/27/2020.

Information Disclosure Statement
The information disclosure statement filed 01/27/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Election/Restrictions
Applicant’s election without traverse of product claims 1-13 on 02/10/2021 is acknowledged. Accordingly, method claims 14-20 are withdrawn from examination. Note that the restriction requirement was made over the telephone on 02/05/2021 requiring applicant to elect either the product claims 1-13 or the method claims 14-20.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Stevens on 02/05/2021.
Independent claim 1 is amended to include the limitation of dependent claims 6 and 8.
Also, methods claims 14-20, which are the non-elected claims from the restriction requirement, are canceled in order to expedite the application into condition for allowance.
See examiner’s amendments below.

Proposed Examiner’s Amendments
1.    (Currently Amended) An electronic component module comprising: an electronic component; a resin structure body that covers at least a portion of the electronic component; a through wiring that extends through the resin structure body; a wiring layer that electrically connects the electronic component and the through wiring to each other; and a close-contact layer that is provided at least between the resin structure body and the through wiring and is in contact with the resin structure body and the through wiring; wherein the close-contact layer includes an inorganic insulation film; the close-contact layer further includes a diffusion prevention film that is made of a material differing from a material of the inorganic insulation film and that reduces diffusion of metal; and the diffusion prevention film is disposed between the inorganic insulation film and the through wiring.

2.    The electronic component module according to claim 1, wherein the close-contact layer includes: a first close-contact portion in contact with the resin structure body and the through wiring; and a second close-contact portion in contact with the resin structure body and the wiring layer.

3.    The electronic component module according to claim 2, wherein the first close-contact portion and the second close-contact portion are integral with each other.

4.    The electronic component module according to claim 3, wherein the first close-contact portion and the second close-contact portion are made of a same or substantially a same material as each other.

5.    The electronic component module according to claim 1, wherein the inorganic insulation film is made of a metal oxide or a metal nitride having electrical insulation properties, or a silicon oxide or a silicon nitride.

6.    (Canceled) 

7.    (Currently Amended) The electronic component module according to claim [[6]] 1, wherein the diffusion prevention film is made of at least one of a silicon nitride and a metal oxide.

8.    (Canceled) 

9.    The electronic component module according to claim 1, wherein the resin structure body is made of an epoxy resin or a polyimide resin.

10.    The electronic component module according to claim 1, wherein the wiring layer is made of a conductor including Cu.

11.    The electronic component module according to claim 1, wherein the through wiring is made of Cu.

12.    The electronic component module according to claim 1, further comprising: an electrode on the wiring layer; and a resist layer on the wiring layer, the resist layer being 

13.    The electronic component module according to claim 1, further comprising: an external-connection wiring layer electrically connected to the through wiring; and a resist layer on the external-connection wiring layer; wherein the resist layer is made of a material having lower wettability than the external-connection wiring layer.

14.    (Canceled) 

15.    (Canceled) 

16.    (Canceled) 

17.    (Canceled) 

18.    (Canceled) 



20.    (Canceled) 

Allowable Subject Matter
Claims 1-5, 7, 9-13 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An electronic component module comprising: an electronic component; a resin structure body that covers at least a portion of the electronic component; a through wiring that extends through the resin structure body; a wiring layer that electrically connects the electronic component and the through wiring to each other; and a close-contact layer that is provided at least between the resin structure body and the through wiring and is in contact with the resin structure body and the through wiring; wherein the close-contact layer includes an inorganic insulation film; the close-contact layer further includes a diffusion prevention film that is made of a material differing from a material of the inorganic insulation film and that reduces diffusion of metal; and the diffusion prevention film is disposed between the inorganic insulation film and the through wiring.
          Therefore, claim 1 and its dependent claims 2-5, 7, 9-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/SHERMAN NG/
Primary Examiner, Art Unit 2847